*495At a Court of Vice Admiralty held at Newport in the Colony of Rhode Id on Tuesday the Twentieth Day of December A. D. 1748. The following Preparatory Examinations were taken before the Honble Peter Bours Esqr Dep: Judge.
John Sweet Comr of the Private man of War Brig” the Defiance being duly Sworn made answer to the follow2 Interrogatories Viz*
Qn When where and by whom was this Schooner taken wch was sent in here by you a Prize
Ar The Thirtieth Day of August last, about four Leagues to the Leward of Mittansis near the Havanna, by me
Q* How many Persons were there on board her when you took posession of her, and of what Nation.
Ar There was no person on board her.
Q* What Colours did you find on board her.
Ar None.
Q* Did you find any papers on board her.
Ar None at all.
Q* What Cargo did you find on board her.
Ar None
Q* What built do you suppose her.
Ar I beleive she was built in the Havanna.
Q* How do you suppose she was bro* to the Mittansis.
Ar I saw three persons quit her before we took posession of her, who I took to be Spaniards I suppose bro* her to that place.
Q* What reason induces you to beleive those three persons that left her just before she was taken were Spaniards.
Ar I heard them talk Spanish and one that we wounded and took Prisoner informed us they were Spaniards.
<2* How came you to take this man a Prisoner.
Ar Upon the afores3 three persons deserting the Schooner some of my boats Crew pursued them on Shoar upon some part of Cuba near where we took her upon woh a Skirmish insued, and they wounded and took the afores3 Person Prisoner together with a Spanish negro
<2* What became of those Prisoner.
Ar The wounded man being very infirm we put him on board a French Schooner bound to the Havanna, as judging he would not have lived had we attempted to have bro* him to the Northward. The Spanish Negro I bro* home with me.
<2* What reason have you to beleive the afores3 Vessel was built in the Havanna.
Ar By the built of the Vessel, and the Timber and Plank She is built with I judged her to be Spanish built.
*496Qj whether you have any knowledge to whom or to the Subjects of what Prince this Vessel belonged to
Ar The wounded man whom we took prisoner informed me that she was owned by some person in the Havanna.
Q* Of what burthen is sa Schooner and how many Guns.
Ar She is fifteen or Twenty Tons, and no Guns saving two small arms on board.
John Sweet
Mr Joseph Thurston Quarter Masr on board the Brign Defiance being duly Sworn made Answer to the following Questions • — ■ Viz*
Q* When where and by whom was this Schooner taken which was sent in here by you as Prize
Ar The Thirtieth of August last, about four Leagues to the Leeward of the Bay of Mitancis on the Island of Cuba, by Captain John Sweet Comr of the Brigantine Defiance.
Q# How many Persons were there on board her at the time she was taken, and of what Nation.
Ar There was no person on board her when she was taken, but Three persons left her just before she was so taken, woh I beleive to be subjects of the King of Spain.
Q* What Colours had she on board.
Ar none at all.
Qf Did you find any papers on board her.
Ar None.
QJ. What Cargo did you find on board her.
Ar none.
Q* What built do you suppose her.
AT I beleive her to be built in the Havanna.
Q* What reason induces you to beleive those three persons that left her just before she' was taken were Spaniards.
Ar Our boat Crew pursued them on Shoar and took Prisoner one of those three persons who was a Spaniard, and he informed us that the whole of the Company were Spaniards
Q* What became of that man whom you took Prisoner.
Ar He was much wounded and infirm, and desired he might be put on board a French Vessel bound to the Havanna in order to get to his Family to be taken care of, which we consented to as Judging he would not have lived had we attempted to have brought him to the Northward.
Q* What reason have you to beleive that the afores4 Vessel was built in the Havanna.
Ar I was Informed so by the Prisoner we took, and the Timber and Plank of woh sa Vessel is built confirmed my Judgment.
*497Q* Whether you have any knowledge to whom or to the Subjects of what Prince this Schooner belonged to.
Ar The afores3 Prisoner told us she was owned in the Havanna.
Q( of what Burthen and how many Guns is sa Schooner.
Ar About Fifteen Tons, and only two Small arms on board.
Q* Did you take any other Prisoner at the time you took the aforesaid wounded man.
Ar When our boats Crew pursued the three persons on Shoar who deserted the Schooner a battle insued between them, at which time we took the afores3 wounded man, and a Spanish negro who came to their assistance.
Joseph Thurston.
Colony of Rhode Island etc At a Court of Vice Admiralty held at Newport in the Colony aforesaid on Saturday the Twenty first of January A. D. 1748^] Present the Honble Peter Bours Esqr D. Judge
The Court being opened